Title: Thomas Jefferson to Elisha Ticknor, 25 October 1818
From: Jefferson, Thomas
To: Ticknor, Elisha


          
            Dear Sir
            Monticello
Oct. 25. 18.
          
          I recieved two days ago, a letter from your son informing me he should pass the ensuing winter in Edinburg, Oxford, Cambridge and London, and asking a letter of introduction to Mr Rush our minister at London, and that I would pass it through you. the inclosed letter to him covers one to mr Rush, and to his I add my own request that you will be so good as to transmit it and to accept the assurances of my high respect and esteem.
          
            Th Jefferson
          
        